Name: Commission Regulation (EEC) No 2618/92 of 9 September 1992 amending Regulation (EEC) No 1305/92 increasing to 1 000 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 9. 92 Official Journal of the European Communities No L 264/7 COMMISSION REGULATION (EEC) No 2618/92 of 9 September 1992 amending Regulation (EEC) No 1305/92 increasing to 1 000 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1 305/92 (*), as last amended by Regulation (EEC) No 2096/92 (6), opened a standing invitation to tender for the export of 700 000 tonnes of barley held by the French intervention agency ; whereas, in a communication of 3 September 1992, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1305/92 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1305/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 000 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 1 000 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1305/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 288 , 18 . 10 . 1991 , p. 21 . 0 OJ No L 139, 22. 5 . 1992, p. 36. (6) OJ No L 210, 25. 7. 1992, p. 12. No L 264/8 Official Journal of the European Communities 10. 9 . 92 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 1 26 000 Bordeaux 83 000 ChÃ ¢lons 199 000 Clermont-Ferrand 2 000 Dijon 29 000 Lille 120 000 Nancy 79 000 Nantes 12 000 OrlÃ ©ans 1 79 000 Paris 9 000 Poitiers 56 000 Rouen 61 000 Toulouse 45 000'